. EXHIBIT PACIFIC GAS AND ELECTRIC COMPANY COMPUTATION OF RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Year ended December 31, Earnings: 2009 2008 2007 2006 2005 Net income $1,250 $1,199 $1,024 $985 $934 Adjustments for income or loss from equity investees of less than 100% owned affiliates and the Company's equity in undistributed income (losses) of less than 50% owned affiliates - Income taxes provision 482 488 571 602 574 Fixed charges 817 860 889 801 589 Total Earnings $2,549 $2,547 $2,484 $2,388 $2,097 Fixed Charges: Interest on short-term borrowings and long-term debt, net $754 $794 $834 $770 $573 Interest on capital leases 19 22 23 11 1 AFUDC debt 44 44 32 20 15 Earnings required to cover the preferred stock dividend and preferred security distribution requirements of majority owned trust - Total Fixed Charges $817 $860 $889 $801 $589 Preferred Stock Dividends: Tax deductible dividends 9 9 9 12 9 Pre-tax earnings required to cover non-tax deductible preferred stock dividend requirements 7 7 8 3 12 Total Preferred Stock Dividends 16 16 17 15 21 Total Combined Fixed Charges and Preferred Stock Dividends $833 $876 $906 $816 $610 Ratios of Earnings to CombinedFixed Charges and Preferred Stock Dividends 3.06 2.91 2.74 2.93 3.44 Note: For the purpose of computing Pacific Gas and Electric Company’s ratios of earnings to combined fixed charges and preferred stock dividends, “earnings” represent net income adjusted for the income or loss from equity investees of less than 100% owned affiliates, equity in undistributed income or losses of less than 50% owned affiliates, income taxes and fixed charges (excluding capitalized interest).“Fixed charges” include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, AFUDC debt, and earnings required to cover the preferred stock dividend requirements and preferred security distribution requirements of majority-owned trust. “Preferred stock dividends” represent tax deductible dividends and pre-tax earnings that are required to pay the dividends on outstanding preferred securities.Fixed charges exclude interest on tax liabilities
